Citation Nr: 1742210	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for depression with a sleep disorder and anxiety attacks from April 6, 2010.

2.  Entitlement to nonservice-connection pension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Initially, in a December 2006 decision, the Waco RO granted service connection for depression with anxiety attacks and assigned a 50 percent disability rating, effective March 15, 2006; the RO deferred a decision with respect to the claims for service connection for insomnia and nonservice-connected pension.  

In a June 2007 rating decision, the RO granted service connection for a sleep disorder, rated with depression and anxiety attacks, and continued the initial 50 percent rating; and denied entitlement to nonservice-connected pension.  With her substantive appeal received in April 2008 regarding the initial rating assigned for depression with a sleep disorder and anxiety attacks and the denial of nonservice-connected pension benefits, the Veteran raised the issue of entitlement to a TDIU.  In December 2008, the Waco RO denied the claim for a TDIU.

In a July 2010 rating decision, the Waco RO increased the assigned rating for depression with a sleep disorder and anxiety attacks to 70 percent, effective April 6, 2010.  However, inasmuch as that increase did not result in the maximum rating available for psychiatric disability, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).

In October 2010, the Veteran failed to appear for a personal hearing scheduled before a Veterans Law Judge for which she had been notified in September 2010.  Neither she, nor her former representative, had requested a rescheduled hearing or offered any good cause for failing to attend.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In December 2010, the Board denied the claim for an initial rating in excess of 50 percent for depression with anxiety and insomnia for the time period prior to April 6, 2010, and remanded to the agency of original jurisdiction (AOJ) the issues of entitlement to a rating in excess of 70 percent for depression with anxiety and insomnia from April 6, 2010, entitlement to nonservice-connected pension, and entitlement to a TDIU.  At that time, the Board acknowledged that a claim for a TDIU is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Subsequently, jurisdiction was transferred to the RO in Baltimore, Maryland.

After completing the requested action, the AOJ continued to deny the claims on appeal, as reflected by an October 2012 supplemental statement of the case (SSOC), and returned the appeal to the Board.

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After the AOJ issued an October 2012 SSOC, which was re-mailed to the Veteran's correct address of record in March 2016, the AOJ added to the electronic claims file new, pertinent medical evidence from the Baltimore VA Medical Center (VAMC) dated from July 2010 to July 2017.  However, the AOJ did not readjudicate the claims remaining on appeal taking into consideration that evidence.  It was not the Veteran that submitted the evidence but rather VA that added the VA records to the claims file and therefore not subject to 38 C.F.R. § 20.1304(c) (2012) waiver.  

In addition, so that the Board has a recent picture of the Veteran's psychiatric disability, VA must arrange for the Veteran to undergo a contemporaneous VA examination by a psychologist or psychiatrist to assess the current severity of her depression with anxiety and insomnia and to describe the effects of such disability on her functioning.  

Prior to arranging any VA examination, the AOJ should obtain any ongoing treatment records from the Baltimore VA Medical Center (VAMC) and related clinics dating since July 2017.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Finally, while the Veteran seeks entitlement to a TDIU and nonservice-connected pension benefits, the Board notes that contemporaneous VA treatment records associated with the claims file reflect that she is currently working.  Nevertheless, because these issues are dependent on the outcome of the increased rating claim being remanded, these issues are inextricably intertwined with that issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any ongoing treatment records from the Baltimore VAMC and related clinics dating since July 2017.

2.  Thereafter, arrange for the Veteran to undergo a VA mental disorders examination with a psychologist or psychiatrist to determine the current nature and severity of her current depression with anxiety and insomnia disability.  The examiner must review the electronic claims file.  All appropriate tests and studies must be accomplished and associated with the examination report, and all clinical findings reported in detail.  The examiner must describe the functional effects of the Veteran's service-connected psychiatric disability.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to an initial rating in excess of 70 percent for depression with anxiety and insomnia from April 6, 2010; the claim for a TDIU; and the claim for nonservice-connected pension.  If any benefit sought is not granted in full, the Veteran and her representative, if any, should be furnished with an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


